Citation Nr: 0506188	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  04-00 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for skin cancer.

2.  Entitlement to service connection for bilateral 
cataracts.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The veteran had active service from October 1966 to October 
1968. 
The case comes before the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

The Board notes the veteran twice requested a hearing before 
the Board.  The hearings were scheduled for September 10, 
2003 and October 27, 2004.  Although the veteran's mailed 
hearing notices were not returned as undeliverable, the 
veteran failed to appear for both hearings and there have 
been no requests by either the veteran or his representative 
to reschedule the hearings.  Therefore, the request for a 
hearing will be considered withdrawn and the Board will 
proceed with review on the present record.  See 38 C.F.R. § 
20.702 (2004).

The Board also notes that on the December 2003 VA form 1-9, 
the veteran filed an informal claim of entitlement to service 
connection for his bilateral cataracts, as secondary to his 
service-connected diabetes mellitus TYPE II.  As the RO has 
not adjudicated that claim, it is referred back for 
appropriate action.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.    

2.  Skin cancer was first diagnosed many years after service 
and is not causally or etiologically related to service.

3.  Bilateral cataracts were first diagnosed many years after 
service and are not causally or etiologically related to 
service.  


CONCLUSIONS OF LAW

1.  Skin cancer was not incurred in or aggravated by active 
service nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2004).

2.  Bilateral cataracts were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  However, in this case, for the reasons 
set forth below, the VA has complied with the VCAA, as well 
as the implementing regulations, in reference to the issues 
addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
service connection via the September 2002 RO letter, the 
October 2003 statement of the case, and the March 2004 
supplemental statement of the case.  Therefore, the 
notification requirement has been satisfied.  See Quartuccio, 
supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
Furthermore, the veteran was given the benefit of presenting 
testimony and/or evidence at a hearing on appeal, but has 
twice failed to appear for scheduled hearings.  As no 
additional evidence, which may aid the veteran's claim or 
might be pertinent to the bases of the claim, has been 
submitted or identified, the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

Finally, the VCAA requires that VA must provide notice that 
informs the claimant (1) of any information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); and 
VAOPGCPREC 7-2004.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his service connection claims.  In 
particular, the RO asked the veteran to tell VA about any 
additional information or evidence that the veteran wanted VA 
to try and get for him and to send VA the evidence that was 
needed as soon as possible.  By various informational 
letters, a statement of the case, a supplemental statement of 
the case and notice letters, VA satisfied the fourth element 
of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Here, the veteran is not prejudiced by the 
Board's consideration of his claim as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  In essence, the veteran in this case has been 
notified as to the laws and regulations governing service 
connection.  He has, by information letters, a rating 
decision, a statement of the case, and supplemental statement 
of the case, been advised of the evidence considered in 
connection with his appeal and what information VA and the 
veteran would provide.  Thus, the Board finds that there has 
been no prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Generally, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic diseases, to 
include malignant tumors, to a compensable degree within one 
year from separation from service, such diseases may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f).  If a veteran was exposed to an herbicide agent 
during active military, naval, or air service, the following 
diseases shall be service connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transit peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves 
within two years of the date of onset.  38 C.F.R. § 3.309 
(e), Note 2.

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).

Factual Background

In the present appeal, review of the service medical records 
reflects no reference to complaints, treatment, or 
manifestations of skin cancer or cataracts.  The veteran's 
separation examination in September 1968 also reflects no 
diagnosis of skin cancer or cataracts.  

Medical records obtained by the VA include treatment reports 
from Benjamin Williams, M.D., dated from December 1998 to 
August 2000.  These treatment reports cover general medical 
treatment the veteran received during that time period.  
Additionally, a note dated in August 2000 diagnoses the 
veteran with diabetes.  

Medical records from the Griffin Eye Clinic dated in July 
1997 document surgery the veteran received to correct a 
cataract in his left eye.  These records contain no medical 
opinions linking the veteran's cataract to his active 
service.  

A pathology report from David F. Harris, M.D., dated in May 
2002 diagnosed the veteran with squamous cell carcinoma on 
his right hand.  This record contains no medical opinion 
linking the veteran's skin cancer with his active service.

A written statement from Dr. Williams dated in May 2002, 
indicates that the veteran has diabetes and is being treated 
with an oral hypoglycemic agent.  Dr. Williams further notes 
that the veteran had no complication due to his diabetes. 

Treatment reports from Dr. Williams dated between December 
1998 and August 2002 document the treatment the veteran has 
received for various medical problems.  These treatment notes 
also contain no medical opinions relating the veteran's skin 
cancer and cataracts to his active service. 

The record also contains outpatient treatment notes from the 
Dublin VA medical center (VAMC) dated between July 2003 and 
January 2004.  A note dated in December 2003 indicates that 
the veteran had a procedure to remove skin lesions on his 
right cheek and forehead.  A notation dated in January 2004 
diagnoses the removed skin lesions as a pilar cyst, actinic 
keratotic lesion, and verroca vulgaris.  The VAMC treatment 
records contain no medical opinions relating the veterans 
skin cancer or his cataracts to his active service.

No additional relevant medical evidence has been identified 
by the veteran, or is contained within the claims file.

Analysis

Following a longitudinal review of the entire claims folder, 
the Board finds that the preponderance of the evidence is 
against the appellant's claim for service connection for skin 
cancer and bilateral cataracts.  See 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).  The appeal must be decided on the 
evidence of record, and the evidence fails to show that the 
veteran developed skin cancer or bilateral cataracts during 
service, or for many years thereafter.  The veteran's 
separation examination did not indicate that he had any 
diagnosis of skin cancer or bilateral cataracts.  The Board 
notes further that there is no other probative evidence that 
would establish that the veteran's skin cancer or his 
cataracts had their onset in service or within one year of 
service discharge.  Indeed, the medical evidence shows that 
the earliest diagnosis of skin cancer was in 2002 and the 
earliest diagnosis of cataracts was in 1997, almost 44 and 29 
years, respectively, after the veteran was discharged from 
active service.  Therefore, the Board finds that the veteran 
did not develop skin cancer or cataracts during service nor 
does the evidence establish that they were manifest to a 
compensable degree within one year of service discharge.

In addition to the lack of evidence establishing that the 
veteran had skin cancer or cataracts during service or for 
many years thereafter, no credible medical evidence has 
linked the current skin cancer or cataracts to service or to 
any incident that occurred during active service.  Service 
connection cannot be established for any current disorders 
without evidence of a nexus between the current disorders and 
active service.

Finally, the veteran's skin cancer and his cataracts cannot 
be presumed to be a result of exposure to herbicides while he 
was in service.  As the veteran's DD Form 214 shows that he 
served in Vietnam for one year and received the Vietnam 
Campaign Medal and the Vietnam Service Medal, his exposure to 
the herbicides used in Vietnam is presumed.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6) (2004).  However, neither 
skin cancer nor cataracts are listed presumptive disabilities 
due to herbicide exposure, so the veteran is not entitled to 
service connection for his disorders under 38 C.F.R. § 3.307.  
See 38 C.F.R. § 3.307 (2004).

In summation, skin cancer and cataracts were not shown at the 
time of the veteran's separation from service, the evidence 
of record does not show that these disorders were manifested 
to a compensable degree within one year of separation from 
service, the evidence of record does not establish a medical 
nexus between the veteran's disorders and his period of 
service, and the evidence of record does not establish that 
the veteran's disorders are the direct result of herbicide 
exposure in service.  For the foregoing reasons, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for skin cancer and 
cataracts.    

Conclusion.

The Board acknowledges the sincerity of the veteran's written 
statements submitted in support of his claims.  The veteran 
is certainly competent to provide an account of the symptoms 
that he experiences and has experienced.  Hayes v. Brown, 9 
Vet. App. 67, 72 (1996);  Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  However, since he is a lay person, he is not 
competent to offer an opinion requiring medical knowledge or 
expertise.  Therefore, the Board finds that his statements, 
no matter how sincere, cannot be utilized in lieu of 
competent medical evidence to prove the existence of an 
actual diagnosis, and/or to establish a medical nexus.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1995). 

Inasmuch as the preponderance of the evidence is against the 
appellant's claims, the claims of service connection for skin 
cancer and cataracts are denied.  The application of the 
reasonable doubt doctrine is, therefore, not warranted in 
this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for skin cancer is denied.

Service connection for bilateral cataracts is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


